Judgment, Supreme Court, Bronx County (Burton Hecht, J.), entered November 21, 1989, dismissing petitioner Clyde Doggitt’s pro se writ of habeas corpus, unanimously affirmed, without costs.
Although petitioner contends that Justice Hecht should not have heard the petition since Justice Hecht previously set bail, petitioner waived this contention as he never requested that the petition be referred to another Justice (CPLR 4017). Further, this argument has no merit as CPLR 7002 (b) (5) does not proscribe the same Justice who originally set bail from reviewing the petition for a writ. Also, petitioner’s contention that Justice Hecht did not address the issue of whether bail was excessive is without merit. Concur—Milonas, J. P., Ross, Kassal, Smith and Rubin, JJ.